AngloGold Ashanti Limited \ Reg. No.1944/017354/06 76 Jeppe Street \ Newtown \ 2001 \ PO Box 62117 \ Marshalltown \ 2107 \ South Africa Tel +27 (0)11 637 6000 \ Fax +27 (0)11 637 6624 \ Website: www.AngloGoldAshanti.com VIA EDGAR July 31, 2012 Ms. Tia L. Jenkins Senior Assistant Chief Accountant Office of Beverages, Apparel, and Mining Division of Corporation Finance Securities and Exchange Commission treet NE Washington, D.C. 20549 United States of America Re : Comment Letter – AngloGold Ashanti Limited Annual Report on Form 20-F for the Fiscal Year Ended December 31, 2011 (“2011 Form 20-F”) - File No. 001-14846 Dear Ms. Jenkins, We acknowledge receipt of your comment letter dated July 26, 2012 relating to AngloGold Ashanti Limited’s 2011 Form 20-F. As discussed with Suying Li of the Staff, we submit this letter as confirmation that we intend to respond to your comment letter on or before August 17, 2012. Please do not hesitate to contact me directly on +27 11 637 6717 or by email at svenkat@anglogoldashanti.com if you have any questions or if I can be of any further assistance. Yours sincerely, /s/ Srinivasan Venkatakrishnan Srinivasan Venkatakrishnan Chief Financial Officer cc: Mr. George Stephanakis Cravath, Swaine & Moore LLP Mr. Pramit Nathoo Ernst & Young Incorporated Directors: T T Mboweni (Chairman) \ M Cutifani (Australian) (Chief Executive Officer) \ FB Arisman (American) \ R Gasant \ NP January-Bardill MJ Kirkwood (British) \ WA Nairn \ Prof LW Nkuhlu \ F Ohene-Kena (Ghanaian) \ SM Pityana \ RJ Ruston (Australian) \ S Venkatakrishnan (British) Company Secretary:L Eatwell
